Citation Nr: 1705628	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-09 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a rating higher than 10 percent for tinnitus.

3.  Entitlement to a rating higher than 50 percent for bipolar affective disorder prior to May 1, 2014, and higher than 30 percent thereafter.

4.  Entitlement to special monthly compensation based on aid and attendance.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.

6.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2011, January 2014, and August 2014 rating decisions and February 2013 and September 2013 Decision Review Officer (DRO) decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The October 2011 rating decision continued the 50 percent rating for bipolar disorder.  The Veteran filed a notice of disagreement in November 2011 and the RO issued a statement of the case in February 2013.  The Veteran perfected his appeal with an April 2013 VA Form 9.  During the pendency of this appeal, a September 2013 Decision Review Officer (DRO) decision proposed a decreased in the Veteran's rating for bipolar disorder from 50 percent to 30 percent.  The February 2014 rating decision reduced the Veteran's rating for bipolar disorder to 30 percent effective May 1, 2014, resulting in the staged rating on appeal.

The February 2013 Decision Review Officer (DRO) decision denied TDIU.  The September 2013 Decision Review Officer (DRO) decision granted service connection for tinnitus and hearing loss.  The January 2014 rating decision denied service connection for a heart condition.  In January 2014 the Veteran filed a notice of disagreement with the denials of service connection for a heart condition, increased ratings for hearing loss and tinnitus, and TDIU.  The RO issued a statement of the case in May 2014 and the Veteran perfected his appeal with a June 2014 VA Form 9.

The August 2014 rating decision denied special monthly compensation based on aid and attendance.  The Veteran filed a notice of disagreement in March 2015.  The RO issued a statement of the case in August 2015 and the Veteran perfected his appeal with an October 2015 VA Form 9.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing is associated with the claims file.

The issues of a higher initial rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his June 10, 2016, hearing, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal as to the issues of service connection for a heart condition and an increase rating for tinnitus.

2.  The Veteran's bipolar affective disorder prior to May 1, 2014, was manifested by sleep disturbances, impaired mood, insight, and judgment, which resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in work, family relations, or thinking.

3.  The Veteran's bipolar affective disorder as of May 1, 2014, was manifested by the sleep disturbances, impaired mood, insight, and judgment, strained familial relations, and neglect of personal appearance, which resulted in in occupational and social impairment with deficiencies in work, family relations, judgment, and mood, but not total occupational and social impairment.

4.  The Veteran is not in need of regular aid and attendance on account of service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issues of service connection for a heart condition and an increase rating for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a rating higher than 50 percent for bipolar affective disorder prior to May 1, 2014, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9432 (2016).

3.  The criteria for a 70 percent rating, but not more, for bipolar affective disorder have been met from May 1, 2014 forward.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9432 (2016).

4.  The criteria for special monthly compensation based on aid and attendance have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeals on the issues of service connection for a heart condition and an increase rating for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with regard to these issues and they are dismissed.


II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in April 2011 (bipolar disorder) and May 2014 (SMC).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA private treatment records are associated with the claims file.  VA provided a relevant examination in January 2013.

The Veteran's records associated with his claim for disability benefits from the Social Security Administration (SSA) were not uploaded to the electronic claims folder.  Nevertheless, based on the evidence of record, the Board finds that obtaining SSA records would not provide a reasonable possibility of substantiating the Veteran's claim of entitlement to a higher rating for a bipolar disorder or his claim for special monthly compensation based on aid and attendance.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Specifically, the Veteran has testified that he is in receipt of SSA benefits due to his non-service connected heart condition.  There is no indication that these records would contain additional evidence relevant to the current severity of his bipolar disorder or would establish the Veteran's need for aid and attendance.  As such, there is effectively no reasonable possibility that that the SSA records could substantiate his current claims.  Thus, VA has no duty to assist him in obtaining the records.  See id.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


III.  Increased Rating - Bipolar Disorder

The Veteran was originally granted service connection for bipolar disorder in a September 1986 rating decision.  At that time, this disability was rated 50 percent disabling effective July 4, 1986.

In an October 1987 rating decision, the RO found that the Veteran's symptoms had improved and his rating was reduced to 30 percent effective January 1, 1988.  He filed a notice of disagreement with this decision in October 1987.  The RO issued a statement of the case in May 1988.  The Veteran did not perfect his appeal on this matter with a timely substantive appeal.  Therefore, the October 1987 rating decision became final.

The record reflects that the Veteran previously received several periods of a temporary total (100) percent rating for hospitalization.  See January 1988 rating decision (October 16, 1987, to December 1, 1987); October 1988 rating decision (from July 1, 1988, to August 1, 1988); February 1990 rating decision (from January 3, 1990, to February 1, 1990); September 1994 rating decision (from March 29, 1994, to June 1, 1994); and March 1998 rating decision (from December 12, 1997 to March 1, 1998).

In a March 1998 rating decision, the Veteran's rating for bipolar disorder was increased to 50 percent effect November 20, 1997.  The Veteran's current claim for an increase rating was received in March 2011

The October 2011 rating decision on appeal continued the 50 percent rating for bipolar disorder.  During the pendency of this appeal, a September 2013 Decision Review Officer (DRO) decision proposed a decreased in the Veteran's rating for bipolar disorder from 50 percent to 30 percent.  The February 2014 rating decision reduced the Veteran's rating for bipolar disorder to 30 percent effective May 1, 2014.

In an August 2015 rating decision, the Veteran was awarded a temporary total (100) percent rating for hospitalization from May 1, 2015, to June1, 2015.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Bipolar disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under that General Rating Formula, the current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation.  The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating and occupational and social impairment with deficiencies in most areas or occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal for the 30 percent rating (although the 70 percent criteria does not strictly adhere to this description).


A.  Prior to May 1, 2014

In May 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the Veteran reported that he has not had symptoms since 1998.  Prior to that time he had one experience of major depressive disorder with vegetative symptoms including excessive sleep and anhedonia.  Manic symptoms included thinking that he could spend more money than he had, feeling full of energy, sleeping one or two hours a night, excessively cleaning things, exhibiting excessive orderliness, and being easily distracted.  He stated that his last major depressive episode was in 1986 and his last manic episode was in 1998.  He had been on medication ever since.  The Veteran was able to maintain employment and had been employed full-time for 25 years as a housekeeper at a hospital.  At the time of this examination he was off work following a heart attack in January 2011.  He had not lost any time from work over the past 12 months due to his psychiatric disability.  The Veteran reported good relationships with his mother and half-brother.  The Veteran had been married in 1989 and divorced in 1991.  A mental status examination found no impairment of thought process or communication and no delusions or hallucinations.  He had a history of inappropriate behavior in that he overspent during manic phases.  There were no suicidal or homicidal thoughts or intent.  The Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  His orientation was normal in all spheres.  He had no memory loss or impairment.  He did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have any irrelevant, illogical or obscure speech patterns.  He did not have panic attacks, depression, anxiety, or sleep impairment.  He had a history of impairment impulse control and manic phases, but reported no recent mania.  He was rated on the Global Assessment of Functioning (GAF) Scale and assigned a GAF score of 50, which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994) (DSM-IV).  The Veteran did not contend that he was unemployed due to the effects of his mental disorder.  He was not capable of managing his financial affairs and had been assigned a conservator.  When present, the Veteran's symptoms would be incapacitating, but he had not shown symptoms since 1998.  These symptoms were severe enough to interfere with work and social functioning and resulted in efficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  The examiner found that the Veteran's lack of symptoms did not represent remission, but rather proper control under his current medications.

During this period, mental status examinations repeatedly found the Veteran alert, attentive, and fully oriented.  No perceptual disturbances were noted and no unusual thought content was verbalized.  His memory was intact.

A June 2011 VA treatment record notes the Veteran's complaints of down mood.  He was living with his mother and they were preparing to move to a single level home.  He reported that they got along well.  He had racing thoughts at night, trouble getting to sleep, and woke a couple of times at night.  He woke up to urinate once or twice per night and it took 15 to 20 minutes to fall back asleep.  He missed his friends from work.  He did not have much activity as he had been restricted, but did walk and was working on moving.  He spent time with his mother, read, and played video games.  He had filed medical retirement and was not allowed to work.  A mental status examination found him appropriately and casually dressed, adequately groomed, with good eye contact.  He was alert, attentive, and fully oriented.  His speech was normal in rate and rhythm, but slightly flat.  His mood was mildly dysthymic and his affect was congruent with mood.  His thought process and association were clear and congruent.  He denied suicidal or homicidal ideation.  His insight and judgment were fair to good.  His fund of knowledge was average and appropriate to his education level.  He was assigned a GAF score of 50.  His appetite had recently improved.  He reported some sleep problems with positioning for comfort.  He had frequent mood swings.  He felt fatigued most of the time.

An August 2011 VA treatment record shows that the Veteran continued to live with his mother and got along well with her.  He took his medications regularly.  He had gained fifty pounds since April and was encouraged to consider more regular exercise.  His mood was 5/10 on the depression scale.  He was having trouble getting to sleep at time, but found medication helped.  He awoke once or twice per night and it took 15 to 20 minutes to fall back asleep.  He continued to miss his friends from work.  His activity was still restricted.  He was encouraged to find purposeful activities and discussed volunteering.  A mental status examination found him appropriately and casually dressed, adequately groomed, with good eye contact.  His speech was normal in rate and rhythm, but edentulous.  His mood was pretty good and his affect was congruent with mood.  His thought process and association were clear and congruent.  He denied suicidal or homicidal ideation.  His insight was fair and his judgment was fair to good.  His fund of knowledge was average and appropriate to his education level.  He was assigned a GAF score of 50.

A September 2011 VA treatment record shows that the Veteran continued to live with his mother and got along well with her.  He reported no changes since the August 2011 appointment.  His mood was 5-6/10 on the depression scale.   He continued to have trouble getting to sleep at time.  Purposeful activities were again discussed and the Veteran indicated that he planned to come for the day program.  He was slightly irritable.  He reported constant watchfulness, in that he liked to have his back to the wall in restaurants so he could watch what was going on, and wanted to be evaluated for posttraumatic stress disorder.  He reported having dreams of wanting to go back to the army, but he did not have flashbacks.  He did not appear to have avoidance symptoms.  His sleep symptoms were more likely related to his bipolar disorder.  He had good relationships with his mother and brother.  He stated that he had friends that he saw at the hospital when he went in for his Coumadin evaluation.  A mental status examination found him appropriately and casually dressed, adequately groomed, with good eye contact.  His speech was normal in rate and rhythm.  His mood was neutral to mildly dysthymic and his affect was congruent with mood, slightly more irritable at times.  His thought process and association were clear and congruent.  He denied suicidal or homicidal ideation.  His insight and his judgment were fair.  He was assigned a GAF score of 45-50.

In January 2013 the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, it is adequate for VA purposes.  At that time, the examiner found that the Veteran's bipolar disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He was assigned a GAF score of 55, which represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  See DSM-IV.  The Veteran had been living with his mother for the past four years.  He had quit working following his second heart attack.  He worked out four times per week and interacted with his old friends from work occasionally.  He had not made friends since moving two years prior.  He worked in the yard and in the garage doing outdoor chores.  He read, played video game, and built models.  He reported that his mother set up his medication and although he had no trouble remembering his morning medications, he might forget to take the evening medications.  His mother would remind him.  The Veteran denied legal problems.  The Veteran's symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He was not capable of managing his financial affairs as he had filed for bankruptcy in 1991 following a manic episode.  His mother handled his finances.  This examiner noted that the Veteran had been able to maintain employment for 24 years without periods of unemployment.  He retired due to medical reasons rather than mental health issues and had been stable psychiatrically since his last evaluation.  Thus, this examiner concluded that the Veteran's bipolar disorder did not preclude him from securing and maintaining substantial gainful employment.

A November 2013 VA treatment record notes the Veteran's complaints about getting irritated easily.  On the Beck depression inventory, he indicated that he had thoughts of killing himself but would not carry them out.  Nevertheless, he denied being homicidal or suicidal, stating, "I don't think about hurting myself, I'm not that type of person."  He continued to live with his 75 year old mother.  He drank non-alcoholic beer and had not had alcohol since 1993, but stated that if his mother died; he would go on a week-long bender then check himself into the VA medical center for treatment.  A PHQ-9 screen was performed and found the Veteran mildly depressed.  Specifically, he reported little interested or pleasure in doing things, sleep problems, fatigue, poor appetite or overeating, and feeling bad about himself or that he was a failure or had let himself or his family down.  These problems made it somewhat difficult for his to do his work, take care of things at home or get along with other people.

At his June 2016 hearing, the Veteran testified that his psychiatric symptoms had worsened while he was still working and had caused him to leave work.  He stated that this disability had caused him to be absent a few times and to avoid people at work.  This testimony is in direct contradiction with the contemporaneous records, which instead showed that this disability did not interfere with work and that he had several friendships with coworkers.  In this case, the Board finds the Veteran's testimony in this regard to lack credibility as it is inconsistent with the other evidence of record and was made under circumstances indicating bias or interest and, therefore, accords only the most minimal of probative weight to such contentions.

Based on the above, the Board finds that prior to May, 1, 2014, the Veteran's bipolar disorder was manifested by impaired mood, sleep difficulties, and impairment of insight and judgment.  He was unable to work due to his physical impairments following a heart attack.  While his medical retirement following his heart attack prevented him from working, the record does not suggest that his psychiatric disability otherwise interfered with his employment.  Indeed, he denied missing any time from work for this disability.  Socially, he lived with his mother and they got along well.  He also reported a good relationship with his brother.  He had some contact with his friends from his old job, but had not made new friends once they moved.  This resulted in occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, DC 9432.  The record does not show more severe social or occupational impairment, such as deficiencies in work, family relations, or thinking, associated with the Veteran's bipolar disorder.  Thus, a rating higher than 50 percent for PTSD is not warranted.  


B.  As of May 1, 2014

A January 2015 psychiatric/psychological impairment questionnaire completed by the Veteran's VA psychiatric nurse practitioner estimated the Veteran's GAF score as 45, which again indicates serious symptoms or serious impairment in social, occupational, or school functioning.  See DSM-IV.  The Veteran had been treated by this nurse practitioner since April 2014.  The Veteran's prognosis was poor as he had been attending mental health treatment for several years with limited improvement.  The Veteran's symptoms included intermittent inability to perform activities of daily living; deficiencies in family relations; deficiencies in mood; persistent irrational fears; difficulty in adapting to stressful situations; deficiencies in work or school; inability to establish and maintain effective relationships; depression affecting the ability to function independently, appropriately, and effectively; deficiencies in judgment; neglect of personal appearance and hygiene; sleep disturbance; and impulse control issues.  He was markedly limited in the ability to work in coordination with or proximity to others without being distracted by them; ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; and ability to set realistic goals or make plans independently.  He was moderately limited in the ability to sustain ordinary routine without supervision; ability to interact appropriately with the general public; ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and ability to respond appropriately to changes in the work setting.  He was mildly limited in the ability to maintain attention and concentration for extended periods and ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance.  The Veteran's impairments were likely to produce good days and bad days.  The nurse practitioner anticipated that the Veteran's impairments would cause him to be absent from work more than three times per month.  He did not feel that he would be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.

Of record is another January 2015 psychiatric/psychological impairment questionnaire completed by the Veteran's VA clinical social worker.  Again, his GAF score was estimated as 45.  He had been treated by this social worker since August 2013.  The Veteran's symptoms included intermittent inability to perform activities of daily living; deficiencies in family relations; persistent irrational fears; difficulty in adapting to stressful situations; deficiencies in work or school; inability to establish and maintain effective relationships; depression affecting the ability to function independently, appropriately, and effectively; deficiencies in judgment; neglect of personal appearance and hygiene; sleep disturbance; and impulse control issues.   He was markedly limited in the ability to work in coordination with or proximity to others without being distracted by them; ability to complete a normal workweek without interruptions from psychologically based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods; ability to respond appropriately to changes in the work setting; and ability to set realistic goals or make plans independently.  He was moderately limited in the ability to maintain attention and concentration for extended periods; ability to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; ability to sustain ordinary routine without supervision; ability to interact appropriately with the general public; and ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; ability to travel to unfamiliar places or use public transportation.  The Veteran's impairments were likely to produce good days and bad days.  The social worker anticipated that the Veteran's impairments would cause him to be absent from work more than three times per month.  She did not feel that he would be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment in that absenteeism stemming from his disability would not allow for successful employment.

A June 2015 VA treatment record notes the Veteran's reports of some ongoing situational stress.  His mother was hospitalized.  His sleep was poor, four to five hours nightly.  He was working out daily at the VA and found it helpful to get out of the house.  His appetite was adequate.  His anxiety was slightly increased due to situational stress.  A mental status examination found the Veteran casually groomed with good eye contact.  He was alert, attentive, and oriented times three.  His speech was normal in rate and rhythm.  His mood was mildly anxious and depressed and his affect was congruent.  No perceptual disturbances were noted.  His thought process and association were normal, coherent, and perseveration on healthcare services.  He had no unusual thought content.  He had no suicidal or violent ideation and no access to weapons.  His insight was limited and his judgment was fair.  His memory was intact.  

A July 2015 VA treatment record notes the Veteran's report of "so-so" mood.  His sleep was poor.  His mother was still at the rehab facility.  The Veteran continued to work out at the VA several days per week and found it helpful to get out of the house.  A mental status examination found the Veteran casually groomed with good eye contact.  He was alert, attentive, and oriented times three.  His speech was normal in rate and rhythm.  His mood was mildly anxious and depressed and his affect was congruent.  No perceptual disturbances were noted.  His thought process and association were normal and coherent.  He had no unusual thought content.  He had no suicidal or violent ideation and no access to weapons.  His insight was limited and his judgment was fair.  His memory was intact.  His mood included depression and anxiety.  His energy level was poor.

During this period, a visiting nurse assisted him in setting up his medications.  He was repeatedly found to have all or nothing thinking.  He was resistant to changes in thinking.  Normal waiting caused him to feel persecuted, but he was able to entertain that it may happen to everyone.  No perceptual disturbances were noted.

A September 2015 VA treatment record shows the Veteran's reports of "a little better" mood and somewhat improved sleep.  He also reported decreased hypervigilance.  He denied suicidal or homicidal ideation.  A mental status examination found the Veteran casually groomed with good eye contact.  He was alert, attentive, and oriented times three.  His speech was normal in rate and rhythm.  His mood was neutral, improved and he continued with baseline flat affect.  His thought process and association were normal and coherent.  He had no unusual thought content.  He had no suicidal or violent ideation and no access to weapons.  His insight was limited and his judgment was fair.  His memory was intact.  With his brother's help, he was keeping things afloat at home while his mother was in rehab.  He was working on refinancing his house, which was a frustrating process, but was able to recognize that this was beyond his control and thus did not let it cause him great emotional distress.  He voiced no thoughts of harm to self or others.  He was goal oriented and had support from family.  He laughed easily and was not presenting as depressed as normal.  He made statements of wanting to feel differently, but appeared to be relying on medication for this change.  He was resistant to changes in thinking.  He slept five hours with wake ups during his sleep cycle and no problems going back to sleep.  His mood was all right with no depression and occasional anxiety.  His energy level was all right.

An October 2015 VA psychotherapy record notes that the Veteran's mother was back home and he was helping take care of her.  He had fallen behind on the bills while she was in rehab and gave vague answers as to how this happened and what he was doing to repair it.  He did not have much he wanted to discuss.  He voiced no thoughts of harm to self or others.  He was goal oriented and had support from family.  He had a bit more tolerance for things beyond his control.  He laughed easily and was not presenting as depressed as normal.  He made statements of wanting to feel differently, but appeared to be relying on medication for this change.  He was resistant to changes in thinking.  A mental status examination found the Veteran alert, attentive, and oriented times three.  He was causally groomed with good eye contact.  His speech was normal in rate and rhythm.  His mood was neutral/stable and his affect continued at baseline.  His thought process and association were normal and coherent.  He had no unusual thought content.  He had no suicidal or violent ideation and no access to weapons.  His insight was limited and his judgment was fair.  His memory was intact.  He had some depression and occasional anxiety.  His energy level was fair.

A November 2015 VA treatment record notes that the Veteran's mother had been hospitalized after he found her unresponsive.  He was unsure if she would be able to return home again.  He was able to visit her every other day.  He was having a difficult time financially with her gone.  The Veteran was not sleeping well, staying up very late in order to be tired enough to get four hours of sleep a night. He had decreased motivation.  A mental status examination found the Veteran alert, attentive, and oriented times three.  He was causally groomed with good eye contact.  His speech was normal in rate and rhythm.  His mood was neutral/stable and his affect continued at baseline.  His thought process and association were normal and coherent.  He had no unusual thought content.  His insight was limited and his judgment was fair.  His memory was intact.  He voiced no thoughts of harm to self or others.  He was goal oriented and had support from family.  He had a bit more tolerance for things beyond his control.  He laughed easily and was not presenting as depressed as normal.  He did show sadness in talking about his mother.  He made statements of wanting to feel differently, but appeared to be relying on medication for this change.

At a December 2015 VA treatment record, the Veteran reported his mood as stable.  His sleep continued to be on and off, with him reporting that he had to stay up late but then medication was helpful.  His mother was in hospice care and he was avoiding thinking about this and her declining health.  He denied suicidal and homicidal ideation.  He did not own firearms.  A mental status examination found the Veteran oriented to all spheres and more alert.  He was causally groomed in with poor eye contact.  His speech was normal in rate and rhythm.  His mood was neutral/stable and his affect continued at baseline.  His thought process and association were normal and coherent.  He had no unusual thought content.  His insight was limited and his judgment was fair.  His memory was intact.  He was somewhat depressed and every now and then anxious.  

A January 2016 VA treatment record notes that the Veteran's mother had died and he appeared to be coping.  He had gone to his brother's house for Christmas dinner.  Financial restrictions limited what he did outside of the home, but he did go to a movie and enjoyed it.  A visiting nurse continued to assist him in setting up his medications and the new regime seemed to be working with less daytime sedation.  The Veteran voiced no thoughts of harming himself or others.  He was goal-oriented and had support from his family.  A mental status examination found the Veteran oriented to all spheres and more alert.  He did not fall asleep and was more focused.  

A May 2016 psychiatric/psychological impairment questionnaire completed by a VA psychiatrist noted that the Veteran had bipolar disorder (currently he was depressed), sleep disorder, reported continued anxiety, and bereavement for the loss of his mother in December 2015.  The Veteran had been treated by this psychiatrist since March 2016.  The Veteran's prognosis was guarded, unlikely to improve.  The Veteran's symptoms included memory loss for names of close relatives, own occupation, or own name; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful situations; depression affecting the ability to function independently, appropriately, and effectively; and neglect of personal appearance and hygiene.  He was markedly limited in the ability to set realistic goals or make plans independently.  He was moderately limited in the ability to interact appropriately with the general public and ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness.  The Veteran's impairments were likely to produce good days and bad days.  The psychiatrist did not feel that the Veteran would be capable of performing gainful employment with the symptoms and limitations stemming from his psychological impairment.

At his June 2016 hearing, the Veteran testified that his symptoms included acute depression, manic phases, confusion, anxiety, discomfort in groups, decreases in motivation and confidence, daily suicidal thoughts, and four or five crying spells per week.  His mother had died in December and he had not seen other family members since her funeral.  His brother was his conservator.  The Veteran did not date or socialize.  The Veteran reported anger problems wherein he would strike out with his hand or bang the back of his head against a wall while watching television to divert the feeling.  He continued to have sleep problems.  He reported trouble concentrating and memory problems.  He stated that he could not remember his representative's name.  He felt that his psychiatric symptoms prevented him from full-time competitive work currently because he could not keep his thoughts straight, depression and manic phases affected his ability to do work properly, and people looked at him "like a damn nut."

Although the current staged rating suggests an improvement in symptoms during this period, the medical evidence contradicts this, particularly the treatment records.  As of May, 1, 2014, the Veteran's bipolar disorder manifest by impaired mood, sleep difficulties, and some impairment of insight and judgment.  During this period, the Veteran developed some neglect of his personal appearance and hygiene, but the record does not show failure to maintain minimum personal hygiene.  Based on this, the Board finds occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood.  See 38 C.F.R. § 4.130, DC 9432.  This is sufficient to warrant a 70 percent rating.  However, the record does not show total social and occupational impairment.  Despite the decline in their relationship following their mother's death, the Veteran did celebrate Christmas with his brother and had reported that financial, no social, constraints limited his activities out of the house.   Thus, a rating higher than 70 percent for PTSD is not warranted.  See id.

As this effectively reverses the February 2014 rating decision's rating reduction, the questions of whether such reduction was proper is moot.


C.  Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans bipolar disorder are addressed by criteria found in the rating schedule.  Prior to May 1, 2014, this disability was manifested by impaired mood, sleep difficulties, and some impairment of insight and judgment, which resulted in occupational and social impairment with reduced reliability and productivity, but not deficiencies in work, family relations, or thinking.  As of May 1, 2014, this disability was also manifested by impaired judgment, strained familial relations, and some neglect of personal appearance, which resulted in in occupational and social impairment with deficiencies in work, family relations, judgment, and mood, but not total occupational and social impairment.  These symptoms are adequately contemplated by the rating schedule.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Additionally, the Board considered whether the collective effect of the Veteran's other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the Veteran is also service connected for bilateral hearing loss and tinnitus.  There is no collective effect of his other service connected disability that makes his disability picture an exceptional or unusual one with regard to his bipolar disorder.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


IV.  SMC - Aid and Attendance

The Veteran is also seeking special monthly compensation benefits based on the need for regular aid and attendance.

Special monthly compensation (SMC) is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352 (a).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352 (a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The critical question to be determined in this case is whether the Veteran's service-connected disabilities have resulted in the need for regular aid and attendance of another person because of resultant helplessness due to mental and/or physical impairment.  Based on its review of the record, the Board concludes that the criteria have not been met.

The record does not show and the Veteran does not allege that he is blind or nearly blind or that his is a patient in a nursing home because of mental or physical incapacity.  Likewise, he is not bedridden as he has reported doing yardwork around the house and regularly leaving his home to work out.  Turning to the question of whether there is a factual a need for aid and attendance, the Veteran testified that his disability necessitated a visiting nurse every two weeks who helped him set up his medications and took his vital signs and his brother managed his finances.  Thus, he has not alleged the type of situation contemplated by the criteria for special monthly compensation.  He lived by himself and successfully navigated his daily environment and the hazards or dangers incident to that environment.  He was able to dress and feed himself and attend to the wants of nature.  He had no special prosthetic or orthopedic appliances requiring adjustment.  As such, he has not demonstrated one of the enumerated factors needed for an award of SMC based on a need for regular aid and attendance.

The preponderance of the evidence against this claim for SMC by reason of the need for regular aid and attendance of another person and there is no reasonable doubt to resolve in his favor.  Thus, his appeal for SMC is denied.


ORDER

The appeal of the issue of service connection for a heart condition is dismissed.

The appeal of the issue of an increased rating for tinnitus is dismissed.

A disability rating higher than 50 percent for bipolar affective disorder prior to May 1, 2014 and higher than 30 percent thereafter is denied.

A disability rating of 70 percent is granted for bipolar affective disorder for the period from May 1, 2014, forward, subject to regulations governing the disbursement of monetary benefits.

Special monthly compensation based on aid and attendance is denied.


REMAND

At his June 2016 hearing, the Veteran testified that his hearing loss disability had gotten worse since the August 2013VA audiological examination.  As the Veteran has testified that his August 2013 examination no longer accurately reflects his degree of hearing impairment, a new examination is necessary.

With regard to the Veteran's claim for a total disability rating based on individual unemployability (TDIU), the Board notes that, in light of the Veteran's testimony that his hearing loss had impaired his ability to work because he could not hear instructions, a VA audiometric examination may also provide additional evidence on the issue of TDIU.  In that way, TDIU is inextricably intertwined with the hearing loss claim.

The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of his hearing loss.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should address all symptoms present and comment on the functional impairment due to the symptoms.

2.  Then, readjudicate the issue of an increased initial rating for hearing loss and TDIU.  If any of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


